DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (2007/0149050) in view of Park et al. (2015/0359065).
 	Oka et al. (Figs 11-13) discloses a terminal comprising a conductor connecting part (51); and a terminal connecting part (52) having a flat shape with a tapered distal end, wherein a first surface that is at least a part of the conductor connecting part is formed of a first metal material, and wherein a second surface that is at least a part of the terminal connecting part is formed of a second metal material.  It should be noticed that since the conductor connecting part and the terminal connecting part of Oka et al. comprise structure and material as claimed, the conductor connecting part can be electrically connected to a conductor of an electric wire and the terminal connecting part can be electrically connected to an opposite terminal (re claim 1).
 	Oka et al. does not disclose the terminal comprising a graphene film (re claim 1).
 	Park et al. discloses a terminal (a metal composite flat wire 200, Fig. 4) comprising a graphene film (220), having high impermeability, provided on an underlying layer to prevent the latter from being oxidized when the underlying layer is copper ([0079]).  It would have been obvious to one skilled in the art to coat/wrap the (copper) terminal (50) of Oka et al. with a graphene film to prevent the same from being oxidized as taught by Park et al. 
 	It is noted that in the modified terminal of Oka et al., the terminal is coated/wrapped with the graphene film.  Accordingly, the graphene film is provided on at least one of an outer surface of the first surface and an outer surface of the second surface; therefore, when the first metal material and a third metal material forming the conductor of the electric wire have different ionization tendencies, the graphene film is arranged between the first surface and the conductor of the electric wire when the conductor of the electric wire is electrically connected to the conductor connecting part, and when the second metal material and a fourth metal material forming a surface of the opposite terminal have
different ionization tendencies, the graphene is arranged between the second surface and the surface of the opposite terminal when the opposite terminal is electrically connected to the terminal connecting part (re claim 1).
 	Oka et al., as modified, also discloses an electric connection member comprising the terminal according to claim 1 and the opposite terminal (60), wherein the terminal and the opposite terminal are connected to each other (re claim 5); and the graphene film is provided on a part of the terminal (re claim 6).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. in view of Park et al. as applied to claim 1 above, and further in view of Ooishi et al. (2012/0175166).
 	Oka et al., as modified, discloses the invention substantially as claimed including the first metal material being copper (terminal made of copper, [0009]), but does not disclose the third metal material being aluminum (i.e., aluminum conductor) (re claim 2) and the conductor of the electric wire being electrically connected to the conductor connecting part (re claim 3). 
 	Ooishi et al. discloses a terminal.  Ooishi et al. discloses that when reducing weight of a wire harness is considered, it would be appropriate to use aluminum thereof ([0005]).  Accordingly, it would have been obvious to one skilled in the art to use aluminum as the third metal material (aluminum conductor) in the terminal of Oka et al. to reduce weight of the overall terminal as taught by Ooishi et al.
 	Ooishi et al. discloses a terminal (7) comprising a conductor connecting part (having an opening therein), wherein a conductor (5) of an electric wire (2) is electrically connected to the conductor connection part (by inserting the conductor into the opening).  It would have been obvious to one skilled in the art to electrically connect a conductor of an electric wire to the conductor connecting part of Oka et al. to provide an electrical interconnection therefrom as taught by Ooishi et al.
 	Re claim 4, the modified terminal of Oka et al. comprises no resin arranging across the terminal and the conductor of the electric wire for covering the terminal and the conductor.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847